Citation Nr: 0216911	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2000, a 
statement of the case was issued in October 2000, and a 
substantive appeal was received in January 2001.  


REMAND

On a VA Form 9 which was dated and received in January 2001, 
the appellant indicated a desire to appear at a personal 
hearing before a member or members of the Board at the RO.  
By letter dated in June 2002, the RO advised the veteran of 
various hearing options and informed him that if he did not 
respond he would remain on a pending list of those awaiting 
Board hearings at the RO.  No response was received from the 
veteran, but the claims file was nevertheless forwarded to 
the Board.  It therefore appears that the veteran is still 
waiting for a Board hearing at the RO, and the Board may not 
properly proceed with appellate review at this time.   

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Board hearing at the RO.  The veteran 
should be advised of the date, time and 
place of the hearing, and a copy of the 
notice letter should be associated with 
the claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report 
for the hearing, the case should be 
returned to the Board for appellate 
review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



